Exhibit 10.2

SECURITY AND PLEDGE AGREEMENT

This SECURITY AND PLEDGE AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
May 22, 2014, between FABRINET, an exempted company incorporated with limited
liability in the Cayman Islands (the “Grantor”) and BANK OF AMERICA, N.A., in
its capacity as administrative agent (in such capacity, the “Administrative
Agent”) for the Secured Parties.

PRELIMINARY STATEMENTS:

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, modified, extended, restated, renewed, replaced, or supplemented
from time to time, the “Credit Agreement”) among the Grantor, the Guarantors,
the Lenders party thereto and the Administrative Agent, the Lenders have agreed
to make Loans upon the terms and subject to the conditions set forth therein;
and

WHEREAS, this Agreement is required by the terms of the Credit Agreement.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1. Definitions.

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, modified, extended, restated, replaced or supplemented
from time to time (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used herein, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (iv) all references in this Agreement to Articles, Sections, Preliminary
Statements, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Preliminary Statements, Exhibits and Schedules to, this
Agreement unless otherwise specified, (v) any reference to any law shall include
all statutory and regulatory rules, regulations, orders and provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified, extended, restated, replaced or supplemented
from time to time, (vi) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights, (vii) in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including;” the
words “to” and “until” each mean “to but excluding;” and the word “through”
means “to and including;” and (viii) section headings herein are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(b) Capitalized terms used herein and not otherwise defined shall have the
meanings assigned thereto (i) in the Credit Agreement and (ii) in the UCC, as
applicable.



--------------------------------------------------------------------------------

(c) In addition, the following terms shall have the meanings set forth below:

“Assignment of Claims Act” means the Assignment of Claims Act of 1940 (41 U.S.C.
Section 15, 31 U.S.C. Section 3737, and 31 U.S.C. Section 3727), including all
amendments thereto and regulations promulgated thereunder.

“Collateral” has the meaning provided in Section 2 hereof.

“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control”.

“Excluded Account” means any zero balance account, payroll account, withholding
or trust account, tax account, escrow or other fiduciary account or cash
collateral account.

“Excluded Assets” has the meaning provided in Section 2 hereof.

“Government Contract” means a contract between the Grantor and an agency,
department or instrumentality of the United States or any state, municipal or
local Governmental Authority located in the United States or all obligations of
any such Governmental Authority arising under any Account now or hereafter owing
by any such Governmental Authority, as Account Debtor, to the Grantor.

“Issuer” means the issuer of any Pledged Equity.

“Pledged Equity” means 100% of the issued and outstanding Equity Interests of
each Subsidiary directly owned by the Grantor (other than, subject to
Section 6.18(b) of the Credit Agreement, Fabrinet Sweden), including the Equity
Interests of the Subsidiaries owned by the Grantor as set forth on
Schedule 5.20(c) to the Disclosure Letter (as updated from time to time in
accordance with the Credit Agreement), in each case together with the
certificates (or other agreements or instruments), if any, representing such
shares or other Equity Interests, and all options and other rights, contractual
or otherwise, with respect thereto, including, but not limited to, the
following:

(i) all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a share or other stock split, revision, reclassification or other exchange
therefor, and any subscriptions, warrants, rights and options issued to the
holder thereof, or otherwise in respect thereof; and

(ii) in the event of any consolidation or merger involving any Issuer and in
which such Issuer is not the surviving Person, all shares of each class of the
Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of the Grantor.

“Receivables” has the meaning provided in Section 2 hereof.

“REPO Fund Assets” means that certain Investment Property held in the Viaduct
Invest FCP-SIF-USD Evergreen 35 Repo Fund, a Luxembourg fonds commun de
placement – fonds d’investissement spécialisé (an unincorporated joint ownership
of assets – specialized investment fund).

 

2. Grant of Security Interest in the Collateral.

To secure the prompt payment and performance in full when due, whether by lapse
of time, acceleration, mandatory prepayment or otherwise, of the Secured
Obligations, the Grantor hereby grants to the Administrative Agent, for the
benefit of the Secured Parties, a continuing security interest in, and a right
to set off against, any and all right, title and interest of the Grantor in and
to all of the following, whether now

 

2



--------------------------------------------------------------------------------

owned or existing or owned, acquired, or arising hereafter (collectively, the
“Collateral”): (a) all Accounts and all Supporting Obligations, Chattel Paper
(including Electronic Chattel Paper and Tangible Chattel Paper), Instruments and
Letter-of-Credit Rights in respect thereof or relating thereto (collectively,
“Receivables”); (b) all cash, currency and Cash Equivalents; (c) all Deposit
Accounts; (d) all Pledged Equity; (e) all Securities Accounts and all Financial
Assets maintained in such Securities Accounts; (f) all Investment Property,
including without limitation all REPO Fund Assets; (g) all books and records
pertaining to the Collateral; and (h) all Proceeds of any and all of the
foregoing.

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement shall not extend to: (i) any Receivable
of the Grantor to the extent the grant of a security interest in such Receivable
in the manner contemplated by this Agreement, under the terms thereof or under
applicable Law, is prohibited and would result in the termination thereof or
give the other parties thereto the right to terminate, accelerate or otherwise
alter the Grantor’s rights, titles and interests thereunder (including upon the
giving of notice or the lapse of time or both); provided, that (A) any such
limitation described in the foregoing clause on the security interests granted
hereunder shall only apply to the extent that any such prohibition or right to
terminate or accelerate or alter the Grantor’s rights could not be rendered
ineffective pursuant to the UCC or any other applicable Law (including Debtor
Relief Laws) or principles of equity and (B) in the event of the termination or
elimination of any such prohibition or right or the requirement for any consent
contained in any applicable Law, Receivable, to the extent sufficient to permit
any such item to become Collateral hereunder, or upon the granting of any such
consent, or waiving or terminating any requirement for such consent, a security
interest in such Receivable shall be automatically and simultaneously granted
hereunder and shall be included as Collateral hereunder; (ii) any Excluded
Account; (iii) assets and personal property for which a pledge thereof or a
security interest therein is prohibited by applicable Laws; or (iv) any minority
interest in equity securities (other than REPO Fund Assets) or (v) upon the
written request of the Grantor, assets to which the cost of obtaining a security
interest or perfection thereof are excessive in relation to the benefit to the
Secured Parties of the security to be afforded thereby, as determined by the
Administrative Agent in its reasonable discretion in consultation with the
Grantor (collectively, the “Excluded Assets”)

The Grantor and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest created hereby in the
Collateral constitutes continuing collateral security for all of the Secured
Obligations, whether now existing or hereafter arising.

 

3. Representations and Warranties.

The Grantor hereby represents and warrants to the Administrative Agent, for the
benefit of the Secured Parties that:

(a) Ownership. The Grantor is the legal and beneficial owner of its Collateral
and has the right to pledge, sell, assign and transfer the same. There exists no
Adverse Claim with respect to the Pledged Equity of the Grantor.

(b) Security Interest/Priority. This Agreement creates a valid security interest
in favor of the Administrative Agent, for the benefit of the Secured Parties, in
the Collateral of the Grantor and, when properly perfected by filing, shall
constitute a valid and perfected, first priority security interest in such
Collateral (including all uncertificated Pledged Equity consisting of
partnership or limited liability company interests that do not constitute
Securities), to the extent such security interest can be perfected by filing
under the UCC, free and clear of all Liens except for Permitted Liens. The
Grantor has not authenticated any agreement authorizing any secured party
thereunder to file a financing statement in the Collateral, except to perfect
Permitted Liens. The taking possession by the Administrative Agent of the
certificated securities (if any) evidencing the Pledged Equity and all other
Instruments constituting Collateral will perfect and establish the first
priority of the Administrative Agent’s security interest in all

 

3



--------------------------------------------------------------------------------

the Pledged Equity evidenced by such certificated securities and such
Instruments. With respect to any Collateral consisting of a Deposit Account,
Securities Entitlement or held in a Securities Account, upon execution and
delivery by the Grantor, the applicable Securities Intermediary and the
Administrative Agent of an agreement granting control to the Administrative
Agent over such Collateral, the Administrative Agent shall have a valid and
perfected, first priority security interest in such Collateral.

(c) Types of Collateral. None of the Collateral consists of, or is the Proceeds
of, (i) As-Extracted Collateral, (ii) Consumer Goods, (iii) Farm Products,
(iv) Manufactured Homes, (v) standing timber, (vi) an aircraft, airframe,
aircraft engine or related property, (vii) an aircraft leasehold interest,
(viii) a vessel or (ix) any other interest in or to any of the foregoing.

(d) Accounts. (i) Each Account of the Grantor and the papers and documents
relating thereto are genuine and in all material respects what they purport to
be, (ii) each Account arises out of (A) a bona fide sale of goods sold and
delivered by the Grantor (or is in the process of being delivered) or
(B) services theretofore actually rendered by the Grantor to, the account debtor
named therein, (iii) each Account of the Grantor evidenced by any Instrument or
Chattel Paper and having a face amount of $1,000,000 or more, to the extent
requested by the Administrative Agent, has been endorsed over and delivered to,
or submitted to the control of, the Administrative Agent, (iv) the right to
receive payment under each Account is assignable and (v) no Account Debtor has
any defense, set-off, claim or counterclaim against the Grantor that can be
asserted against the Administrative Agent, whether in any proceeding to enforce
the Administrative Agent’s rights in the Collateral otherwise, except defenses,
setoffs, claims or counterclaims that are not, in the aggregate, material to the
value of the Accounts (taken as a whole).

(e) Authorization of Pledged Equity. All Pledged Equity (i) is duly authorized
and validly issued, (ii) is fully paid and, to the extent applicable,
nonassessable and is not subject to the preemptive rights of any Person,
(iii) is beneficially owned as of record by the Grantor and (iv) constitutes all
the issued and outstanding shares or other Equity Interests of all classes of
the equity of such Issuer issued to the Grantor, other than director’s
qualifying shares.

(f) No Other Equity Interests, Instruments, Etc. As of the Closing Date, (i) the
Grantor owns no certificated Equity Interests in any Subsidiary that are
required to be pledged and delivered to the Administrative Agent hereunder
except as set forth on Schedule 5.20(c) of the Disclosure Letter (as updated
from time to time in accordance with the Credit Agreement), and (ii) the Grantor
holds no Instruments or Tangible Chattel Paper required to be pledged and
delivered to the Administrative Agent pursuant to Section 4(c)(i) of this
Agreement other than as set forth on Schedule 5.20(c) of the Disclosure Schedule
(as updated from time to time in accordance with the Credit Agreement). All such
certificated securities, Instruments and Tangible Chattel Paper have been
delivered to the Administrative Agent to the extent requested by the
Administrative Agent; provided, that unless an Event of Default has occurred and
is continuing and the Administrative Agent has requested such delivery, Grantor
shall not be required to deliver to the Administrative Agent the certificate or
certificates evidencing the Equity Interests of Fabrinet Pte., Ltd., a company
formed under the laws of Singapore.

(g) Partnership and Limited Liability Company Interests. Except as previously
disclosed to the Administrative Agent, none of the Collateral consisting of an
interest in a partnership or a limited liability company (i) is dealt in or
traded on a securities exchange or in a securities market, (ii) by its terms
expressly provides that it is a Security governed by Article 8 of the UCC,
(iii) is an Investment Company Security, (iv) is held in a Securities Account or
(v) constitutes a Security or a Financial Asset.

(h) Consents; Etc. No approval, consent, exemption, authorization or other
action by, notice to, or filing with, any Governmental Authority or any other
Person (including, without limitation, any stockholder, member or creditor of
the Grantor), is necessary or required for (i) the grant by the Grantor of the
security interest in the Collateral granted hereby or for the execution,
delivery or performance of this

 

4



--------------------------------------------------------------------------------

Agreement by the Grantor, (ii) the perfection of such security interest (to the
extent such security interest can be perfected by filing under the UCC, the
granting of control (to the extent required under Section 4(c) hereof) or
otherwise) or (iii) the exercise by the Administrative Agent or the Secured
Parties of the rights and remedies provided for in this Agreement (including,
without limitation, as against any Issuer), except in each case for (A) the
filing or recording of UCC financing statements or other filings under the
Assignment of Claims Act, (B) entering into such agreements as may be necessary
to obtain control or otherwise to perfect the Liens created by this Agreement
(to the extent required under Section 4(c) hereof) and such notices as may be
required under such agreements, (C) such actions as may be required by Laws
affecting the offering and sale of securities, (D) such actions as may be
required by applicable foreign Laws affecting the pledge or other security of
the Pledged Equity of Foreign Subsidiaries, and (E) consents, authorizations,
filings or other actions which have been obtained or made.

 

4. Covenants.

The Grantor covenants that until the Facility Termination Date, that the Grantor
shall:

(a) Maintenance of Perfected Security Interest; Further Information.

(i) Maintain the security interest created by this Agreement as a first priority
perfected security interest (subject only to Permitted Liens) and shall defend
such security interest against the claims and demands of all Persons whomsoever
(other than the holders of Permitted Liens).

(ii) Maintain the register of mortgages and charges of the Grantor in the Cayman
Islands as complete and accurate to reflect the security created by this
Agreement.

(iii) From time to time furnish to the Administrative Agent upon the
Administrative Agent’s or any Lender’s reasonable request, statements and
schedules further identifying and describing the Collateral and such other
reports in connection therewith as the Administrative Agent or such Lender may
reasonably request, all in reasonable detail.

(b) Required Notifications. The Grantor shall promptly notify the Administrative
Agent, in writing, of: (i) any Lien (other than Permitted Liens) on any of the
Collateral which would adversely affect the ability of the Administrative Agent
to exercise any of its remedies hereunder and (ii) the occurrence of any other
event which could reasonably be expected to have a material impairment on the
security interests created hereby.

(c) Perfection through Possession and Control.

(i) If any amount payable in excess of $1,000,000 under or in connection with
any of the Collateral shall be or become evidenced by any Instrument or Tangible
Chattel Paper or Supporting Obligation, ensure that such Instrument, Tangible
Chattel Paper or Supporting Obligation is either in the possession of the
Grantor at all times or, if requested by the Administrative Agent to perfect its
security interest in such Collateral, is delivered to the Administrative Agent
duly endorsed in a manner reasonably satisfactory to the Administrative Agent.
The Grantor shall ensure that any Collateral consisting of Tangible Chattel
Paper is marked with a legend reasonably acceptable to the Administrative Agent
indicating the Administrative Agent’s security interest in such Tangible Chattel
Paper.

(ii) Deliver to the Administrative Agent promptly upon the receipt thereof by or
on behalf of the Grantor, all Collateral constituting Certificated Securities or
Pledged Equity (including all original certificates and instruments); provided,
that unless an Event of Default has occurred and is continuing and the
Administrative Agent has requested such delivery, Grantor

 

5



--------------------------------------------------------------------------------

shall not be required to deliver to the Administrative Agent the certificate or
certificates evidencing the Equity Interests of Fabrinet Pte., Ltd., a company
formed under the laws of Singapore. Prior to delivery to the Administrative
Agent, all such certificates constituting Pledged Equity shall be held in trust
by the Grantor for the benefit of the Administrative Agent pursuant hereto. All
such certificates representing Pledged Equity shall be delivered in suitable
form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, substantially in the form
provided in Exhibit A hereto or other form customary under applicable Law or
reasonably acceptable to the Administrative Agent.

(iii) On or before the Effective Date, if any Collateral shall consist of
Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit Rights, Securities
Accounts or uncertificated Investment Property, execute and deliver (and, with
respect to any Collateral consisting of a Securities Account or uncertificated
Investment Property, cause the Securities Intermediary or issuer, as applicable
with respect to such Investment Property, to execute and deliver) to the
Administrative Agent all control agreements, assignments, instruments or other
documents as reasonably requested by the Administrative Agent for the purposes
of obtaining and maintaining Control of such Collateral. If any Collateral shall
consist of Deposit Accounts or Securities Accounts, comply with Section 6.14 of
the Credit Agreement.

(d) Filing of Financing Statements, Notices, etc. The Grantor shall execute and
deliver to the Administrative Agent and/or file such agreements, assignments or
instruments (including affidavits, notices, reaffirmations and amendments and
restatements of existing documents, as the Administrative Agent may reasonably
request) and do all such other things as the Administrative Agent may reasonably
deem necessary or appropriate (i) to assure to the Administrative Agent its
security interest hereunder, including such instruments as the Administrative
Agent may from time to time reasonably request in order to perfect and maintain
the security interest granted hereunder in accordance with the UCC, including,
without limitation, financing statements (including continuation statements),
(ii) to consummate the transactions contemplated hereby and (iii) to otherwise
protect and assure the Administrative Agent of its rights and interests
hereunder. Furthermore, the Grantor also hereby irrevocably makes, constitutes
and appoints the Administrative Agent, its nominee or any other person whom the
Administrative Agent may designate, as the Grantor’s attorney in fact with full
power and for the limited purpose to prepare and file (and, to the extent
applicable, sign) in the name of the Grantor any financing statements, or
amendments and supplements to financing statements, renewal financing
statements, notices or any similar documents which in the Administrative Agent’s
reasonable discretion would be necessary or appropriate in order to perfect and
maintain perfection of the security interest granted hereunder, such power,
being coupled with an interest, being and remaining irrevocable until the
Facility Termination Date. The Grantor hereby agrees that a carbon, photographic
or other reproduction of this Agreement or any such financing statement may be
filed by the Administrative Agent without notice thereof to the Grantor wherever
the Administrative Agent may in its sole discretion desire to file the same.

(e) Treatment of Accounts. Not grant or extend the time for payment of any
Account, or compromise or settle any Account for less than the full amount
thereof, or release any person or property, in whole or in part, from payment
thereof, or amend, supplement or modify any Account in any manner that could
reasonably be likely to materially adversely affect the value thereof, or allow
any credit or discount thereon, other than as normal and customary in the
ordinary course of the Grantor’s business or as the Grantor deems appropriate in
its reasonable business judgment. The Grantor will deliver to the Administrative
Agent a copy of each material demand, notice or document received by it that
questions or calls into doubt the validity or enforceability of any Account.

 

6



--------------------------------------------------------------------------------

(f) Books and Records. Mark its books and records (and shall cause the Issuer of
the Pledged Equity of the Grantor to mark its books and records) to reflect the
security interest granted pursuant to this Agreement.

(g) [Reserved].

(h) Acquisition of Equity Interests in Partnerships or Limited Liability
Companies.

(i) Not without executing and delivering, or causing to be executed and
delivered, to the Administrative Agent such agreements, documents and
instruments as the Administrative Agent may reasonably require, acquire any
Pledged Equity consisting of an interest in a partnership or a limited liability
company that (A) is dealt in or traded on a securities exchange or in a
securities market, (B) by its terms expressly provides that it is a Security
governed by Article 8 of the UCC, (C) is an investment company security, (D) is
held in a Securities Account or (E) constitutes a Security or a Financial Asset.

(ii) Without the prior written consent of the Administrative Agent, the Grantor
will not (A) vote to enable, or take any other action to permit, any applicable
Issuer to issue any Investment Property or Equity Interests constituting
partnership or limited liability company interests, except for those additional
Investment Property or Equity Interests constituting partnership or limited
liability company interests that will be subject to the security interest
granted herein in favor of the Secured Parties and except for director’s
qualifying shares, or (B) enter into any agreement or undertaking, except in
connection with a Disposition permitted under Section 7.05 of the Credit
Agreement or restrictions permitted under Section 7.09 of the Credit Agreement,
restricting the right or ability of the Grantor or the Administrative Agent to
sell, assign or transfer any Investment Property constituting Collateral or
Pledged Equity or Proceeds thereof. The Grantor will defend the right, title and
interest of the Administrative Agent in and to any Investment Property
constituting Collateral and Pledged Equity against the claims and demands of all
Persons whomsoever.

(iii) If the Grantor shall become entitled to receive or shall receive any
Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
ownership interests of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any Investment Property constituting
Collateral, or otherwise in respect thereof, the Grantor shall accept the same
as the agent of the Secured Parties, hold the same in trust for the Secured
Parties, and promptly deliver the same to the Administrative Agent, on behalf of
the Secured Parties, in accordance with the terms hereof.

(i) Government Contracts. Promptly notify the Administrative Agent, in writing,
if it enters into any contract with a Governmental Authority under which such
Governmental Authority, as account debtor, owes a monetary obligation to the
Grantor under any Account.

(j) Further Assurances. Promptly upon the request of the Administrative Agent
and at the sole expense of the Grantor, duly execute and deliver, and have
recorded, such further instruments and documents and take such further actions
as the Administrative Agent may reasonably request for the purpose of obtaining
or preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, (A) with respect to Government
Contracts, assignment agreements and notices of assignment, in form and
substance reasonably satisfactory to the Administrative Agent, duly executed by
the Grantor in compliance with the Assignment of Claims Act (or analogous state
applicable Law), and (B) all applications, certificates, instruments,
registration statements, and all other

 

7



--------------------------------------------------------------------------------

documents and papers the Administrative Agent may reasonably request and as may
be required by Law in connection with the obtaining of any consent, approval,
registration, qualification, or authorization of any Person deemed necessary or
appropriate for the effective exercise of any rights under this Agreement;
provided that the Grantor shall not be required to take any action to perfect a
security interest in any Collateral that the Administrative Agent reasonably
determines in its sole discretion that the costs and burdens to the Grantor of
perfecting a security interest in such Collateral (including any applicable
stamp, intangibles or other taxes) are excessive in relation to value to the
Lenders afforded thereby.

 

5. Authorization to File Financing Statements.

The Grantor hereby authorizes the Administrative Agent to prepare and file such
financing statements (including continuation statements) or amendments thereof
or supplements thereto or other instruments as the Administrative Agent may from
time to time deem necessary or appropriate in order to perfect and maintain the
security interest granted hereunder in accordance with the UCC, which such
financing statements may describe the Collateral in the same manner as described
herein or may contain an indication or description of Collateral that describes
such property in any other manner as the Administrative Agent may determine, in
its sole discretion, is necessary, advisable or prudent to ensure the perfection
of the security interest in the Collateral granted herein.

 

6. Advances.

On failure of the Grantor to perform any of the covenants and agreements
contained herein or in any other Loan Document, the Administrative Agent may, at
its sole option and in its sole discretion, perform the same and in so doing may
expend such sums as the Administrative Agent may reasonably deem advisable in
the performance thereof, including, without limitation, the payment of any
insurance premiums, the payment of any taxes, a payment to obtain a release of a
Lien or potential Lien, expenditures made in defending against any adverse claim
and all other expenditures which the Administrative Agent may make for the
protection of the security hereof or which may be compelled to make by operation
of Law. All such reasonable and documented sums and amounts so expended shall be
repayable by the Grantor promptly upon timely notice thereof and demand
therefor, shall constitute additional Secured Obligations and shall bear
interest from the date said amounts are expended at the Default Rate. No such
performance of any covenant or agreement by the Administrative Agent on behalf
of the Grantor, and no such advance or expenditure therefor, shall relieve the
Grantor of any Default or Event of Default. The Administrative Agent may make
any payment hereby authorized in accordance with any bill, statement or estimate
procured from the appropriate public office or holder of the claim to be
discharged without inquiry into the accuracy of such bill, statement or estimate
or into the validity of any tax assessment, sale, forfeiture, tax lien, title or
claim except to the extent such payment is being contested in good faith by the
Grantor in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP (to the extent required thereby).

 

7. Remedies.

(a) General Remedies. Upon the occurrence of an Event of Default and during
continuation thereof, the Administrative Agent on behalf of the Secured Parties
shall have, in addition to the rights and remedies provided herein, in the Loan
Documents, in any other documents relating to the Secured Obligations, or by any
applicable Law (including, but not limited to, levy of attachment, garnishment
and the rights and remedies set forth in the UCC of the jurisdiction applicable
to the affected Collateral), the rights and remedies of a secured party under
the UCC (regardless of whether the UCC is the law of the jurisdiction where the
rights and remedies are asserted and regardless of whether the UCC applies to
the affected Collateral), and further, the Administrative Agent may, with or
without judicial process or the aid and assistance of others, (i) enter on any
premises on which any of the Collateral may be located and, without resistance
or interference by the Grantor, take possession of the Collateral, (ii) dispose
of any Collateral on

 

8



--------------------------------------------------------------------------------

any such premises, (iii) require the Grantor to assemble and make available to
the Administrative Agent at the expense of the Grantor any Collateral at any
place and time designated by the Administrative Agent which is reasonably
convenient to both parties, (iv) remove any Collateral from any such premises
for the purpose of effecting sale or other disposition thereof, and/or
(v) without demand and without advertisement, notice, hearing or process of law,
all of which the Grantor hereby waives to the fullest extent permitted by Law,
at any place and time or times, sell, lease, assign, give option or options to
purchase, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels any or all
Collateral held by or for it at public or private sale (which in the case of a
private sale of Pledged Equity, shall be to a restricted group of purchasers who
will be obligated to agree, among other things, to acquire such securities for
their own account, for investment and not with a view to the distribution or
resale thereof and shall be made in compliance with applicable securities Laws),
at any exchange or broker’s board or elsewhere, by one or more contracts, in one
or more parcels, for money, upon credit or otherwise, at such prices and upon
such terms as the Administrative Agent deems advisable, in its sole discretion
(subject to any and all mandatory legal requirements). The Grantor acknowledges
that any such private sale may be at prices and on terms less favorable to the
seller than the prices and other terms which might have been obtained at a
public sale and, notwithstanding the foregoing, agrees that such private sale
shall be deemed to have been made in a commercially reasonable manner and, in
the case of a sale of Pledged Equity, that the Administrative Agent shall have
no obligation to delay sale of any such securities for the period of time
necessary to permit the Issuer of such securities to register such securities
for public sale under the Securities Act. The Administrative Agent or any other
Secured Party shall have the right upon any such public sale or sales, and, to
the extent permitted by applicable Law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold. Neither the
Administrative Agent’s compliance with applicable Law nor its disclaimer of
warranties relating to the Collateral shall be considered to adversely affect
the commercial reasonableness of any sale. To the extent the rights of notice
cannot be legally waived hereunder, the Grantor agrees that any requirement of
reasonable notice shall be met if such notice, specifying the place of any
public sale or the time after which any private sale is to be made, is
personally served on or mailed, postage prepaid, to the Borrower in accordance
with the notice provisions of Section 11.02 of the Credit Agreement at least ten
(10) days before the time of sale or other event giving rise to the requirement
of such notice. The Grantor further acknowledges and agrees that any offer to
sell any Pledged Equity which has been (A) publicly advertised on a bona fide
basis in a newspaper or other publication of general circulation in the
financial community of New York, New York (to the extent that such offer may be
advertised without prior registration under the Securities Act), or (B) made
privately in the manner described above shall be deemed to involve a “public
sale” under the UCC, notwithstanding that such sale may not constitute a “public
offering” under the Securities Act, and the Administrative Agent may, in such
event, bid for the purchase of such securities. The Administrative Agent shall
not be obligated to make any sale or other disposition of the Collateral
regardless of notice having been given. To the extent permitted by applicable
Law, any Secured Party may be a purchaser at any such sale. To the extent
permitted by applicable Law, the Grantor hereby waives all of its rights of
redemption with respect to any such sale. Subject to the provisions of
applicable Law, the Administrative Agent may postpone or cause the postponement
of the sale of all or any portion of the Collateral by announcement at the time
and place of such sale, and such sale may, without further notice, to the extent
permitted by Law, be made at the time and place to which the sale was postponed,
or the Administrative Agent may further postpone such sale by announcement made
at such time and place. To the extent permitted by applicable Law, the Grantor
waives all claims, damages and demands it may acquire against the Administrative
Agent or any Secured Party arising out of the exercise by them of any rights
hereunder except to the extent any such claims, damages or demands result solely
from the gross negligence or willful misconduct of the Administrative Agent or
any other Secured Party as determined by a final non-appealable judgment of a
court of competent jurisdiction, in each case against whom such claim is
asserted. The Grantor agrees that the internet shall constitute a “place” for
purposes of Section 9-610(b) of the UCC and that any sale of Collateral to a
licensor pursuant to the terms of a license agreement between such licensor and
the Grantor is sufficient to constitute a commercially reasonable sale
(including as to method, terms, manner, and time) within the meaning of
Section 9-610 of the UCC.

 

9



--------------------------------------------------------------------------------

(b) Remedies Relating to Accounts.

(i) During the continuation of an Event of Default, whether or not the
Administrative Agent has exercised any or all of its rights and remedies
hereunder, (A) the Grantor shall notify (such notice to be in form and substance
satisfactory to the Administrative Agent) its Account Debtors subject to a
security interest hereunder that such Accounts have been assigned to the
Administrative Agent, for the benefit of the Secured Parties and promptly upon
request of the Administrative Agent, instruct all account debtors to remit all
payments in respect of Accounts to a mailing location selected by the
Administrative Agent and (B) the Administrative Agent shall have the right to
enforce the Grantor’s rights against its customers and account debtors, and the
Administrative Agent or its designee may notify the Grantor’s customers and
account debtors that the Accounts of the Grantor have been assigned to the
Administrative Agent or of the Administrative Agent’s security interest therein,
and may (either in its own name or in the name of the Grantor or both) demand,
collect (including without limitation by way of a lockbox arrangement), receive,
take receipt for, sell, sue for, compound, settle, compromise and give
acquittance for any and all amounts due or to become due on any Account, and, in
the Administrative Agent’s discretion, file any claim or take any other action
or proceeding to protect and realize upon the security interest of the Secured
Parties in the Accounts.

(ii) The Grantor acknowledges and agrees that the Proceeds of its Accounts
remitted to or on behalf of the Administrative Agent in accordance with the
provisions hereof shall be solely for the Administrative Agent’s own
convenience. Neither the Administrative Agent nor the Secured Parties shall have
any liability or responsibility to the Grantor for acceptance of a check, draft
or other order for payment of money bearing the legend “payment in full” or
words of similar import or any other restrictive legend or endorsement or be
responsible for determining the correctness of any remittance.

(iii) During the continuation of an Event of Default, (A) the Administrative
Agent shall have the right, but not the obligation, to make test verifications
of the Accounts in any manner and through any medium that it reasonably
considers advisable, and the Grantor shall furnish all such assistance and
information as the Administrative Agent may reasonably require in connection
with such test verifications, (B) upon the Administrative Agent’s request and at
the expense of the Grantor, the Grantor shall cause independent public
accountants or others reasonably satisfactory to the Administrative Agent to
furnish to the Administrative Agent reports showing reconciliations, aging and
test verifications of, and trial balances for, the Accounts and (C) the
Administrative Agent in its own name or in the name of others may communicate
with account debtors on the Accounts to verify with them to the Administrative
Agent’s satisfaction the existence, amount and terms of any Accounts.

(iv) Upon the request of the Administrative Agent, after the occurrence and
during the continuation of an Event of Default, the Grantor shall forward to the
Administrative Agent, on the last Business Day of each week, deposit slips
related to all cash, money, checks or any other similar items of payment
received by the Grantor during such week, and, if requested by the
Administrative Agent, copies of such checks or any other similar items of
payment, together with a statement showing the application of all payments on
the Collateral during such week and a collection report with regard thereto, in
form and substance satisfactory to the Administrative Agent.

 

10



--------------------------------------------------------------------------------

(c) Deposit Accounts/Securities Accounts. Upon the occurrence of an Event of
Default and during continuation thereof, the Administrative Agent may prevent
withdrawals or other dispositions of funds in Deposit Accounts and Securities
Accounts subject to control agreements or held with any Secured Party.

(d) Investment Property/Pledged Equity. Upon the occurrence of an Event of
Default and during the continuation thereof: the Administrative Agent shall have
the right to receive any and all cash dividends, payments or distributions made
in respect of any Investment Property or Pledged Equity or other Proceeds paid
in respect of any Investment Property or Pledged Equity, and any or all of any
Investment Property or Pledged Equity may, at the option of the Administrative
Agent, be registered in the name of the Administrative Agent or its nominee, and
the Administrative Agent or its nominee may thereafter exercise (i) all voting,
corporate and other rights pertaining to any such Investment Property or Pledged
Equity at any meeting of shareholders, partners or members of the relevant
Issuers or otherwise and (ii) any and all rights of conversion, exchange,
redemption, withdrawal and subscription and any other rights, privileges or
options pertaining to such Investment Property or Pledged Equity as if it were
the absolute owner thereof (including, without limitation, the right to exchange
at its discretion any and all of the Investment Property or Pledged Equity upon
the merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate, partnership or limited liability company structure of
any Issuer or upon the exercise by the Grantor or the Administrative Agent of
any right, privilege or option pertaining to such Investment Property or Pledged
Equity, and in connection therewith, the right to deposit and deliver any and
all of the Investment Property or Pledged Equity with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it; but the Administrative
Agent shall have no duty to the Grantor to exercise any such right, privilege or
option and the Administrative Agent and the other Secured Parties shall not be
responsible for any failure to do so or delay in so doing. In furtherance
thereof, the Grantor hereby authorizes and instructs each Issuer with respect to
any Collateral consisting of Investment Property or Pledged Equity to (A) comply
with any instruction received by it from the Administrative Agent in writing
that (1) states that an Event of Default has occurred and is continuing and
(2) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from the Grantor, and the Grantor agrees that each
Issuer shall be fully protected in so complying following receipt of such notice
and prior to notice that such Event of Default is no longer continuing, and
(B) except as otherwise expressly permitted hereby, pay any dividends,
distributions or other payments with respect to any Investment Property or
Pledged Equity directly to the Administrative Agent. Unless an Event of Default
shall have occurred and be continuing and the Administrative Agent shall have
given notice to the Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to this Section 7, the Grantor shall be permitted
to receive all cash dividends, payments or other distributions made in respect
of any Investment Property or Pledged Equity, to the extent such dividends,
payments or distributions are permitted in the Credit Agreement, and to exercise
all voting and other corporate, company and partnership rights with respect to
any Investment Property or Pledged Equity to the extent not inconsistent with
the terms of this Agreement and the other Loan Documents.

(e) [Reserved].

(f) Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuance thereof, the
Administrative Agent shall have the right to enter and remain upon the various
premises of the Grantor without cost or charge to the Administrative Agent, and
use the same, together with materials, supplies, books and records of the
Grantor for the purpose of collecting and liquidating the Collateral, or for
preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise. In addition, the Administrative Agent may
remove Collateral, or any part thereof, from such premises and/or any records
with respect thereto, in order to effectively collect or liquidate such
Collateral. If the Administrative Agent exercises its right to take possession
of the Collateral, the Grantor shall also at its expense perform any and all
other steps reasonably requested by the Administrative Agent to preserve and
protect the security interest hereby granted in the Collateral, such as placing
and maintaining signs indicating the security interest of the Administrative
Agent, appointing overseers for the Collateral and maintaining inventory
records.

 

11



--------------------------------------------------------------------------------

(g) Nonexclusive Nature of Remedies. Failure by the Administrative Agent or the
Secured Parties to exercise any right, remedy or option under this Agreement,
any other Loan Document, any other document relating to the Secured Obligations,
or as provided by Law, or any delay by the Administrative Agent or the Secured
Parties in exercising the same, shall not operate as a waiver of any such right,
remedy or option. No waiver hereunder shall be effective unless it is in
writing, signed by the party against whom such waiver is sought to be enforced
and then only to the extent specifically stated, which in the case of the
Administrative Agent or the Secured Parties shall only be granted as provided
herein. To the extent permitted by Law, neither the Administrative Agent, the
Secured Parties, nor any party acting as attorney for the Administrative Agent
or the Secured Parties, shall be liable hereunder for any acts or omissions or
for any error of judgment or mistake of fact or law other than their gross
negligence or willful misconduct hereunder as determined by a final
non-appealable judgment of a court of competent jurisdiction. The rights and
remedies of the Administrative Agent and the Secured Parties under this
Agreement shall be cumulative and not exclusive of any other right or remedy
which the Administrative Agent or the Secured Parties may have.

(h) Retention of Collateral. In addition to the rights and remedies hereunder,
the Administrative Agent may, in compliance with Sections 9-620 and 9-621 of the
UCC or otherwise complying with the requirements of applicable Law of the
relevant jurisdiction, accept or retain the Collateral in satisfaction of the
Secured Obligations. Unless and until the Administrative Agent shall have
provided such notices, however, the Administrative Agent shall not be deemed to
have retained any Collateral in satisfaction of any Secured Obligations for any
reason.

(i) Waiver; Deficiency. The Grantor hereby waives, to the extent permitted by
applicable Laws, all rights of redemption, appraisement, valuation, stay,
extension or moratorium now or hereafter in force under any applicable Laws in
order to prevent or delay the enforcement of this Agreement or the absolute sale
of the Collateral or any portion thereof. In the event that the proceeds of any
sale, collection or realization are insufficient to pay all amounts to which the
Administrative Agent or the Secured Parties are legally entitled, the Grantor
shall be jointly and severally liable for the deficiency, together with interest
thereon at the Default Rate, together with the costs of collection and the
reasonable and documented fees, charges and disbursements of counsel. Any
surplus remaining after the full payment and satisfaction of the Secured
Obligations shall be returned to the Grantor or to whomsoever a court of
competent jurisdiction shall determine to be entitled thereto.

(j) Registration Rights.

(i) If the Administrative Agent shall determine that in order to exercise its
right to sell any or all of the Collateral it is necessary or advisable to have
such Collateral registered under the provisions of the Securities Act (any such
Collateral, the “Restricted Securities Collateral”), the Grantor will cause each
applicable Issuer (and the officers and directors thereof) to (A) execute and
deliver all such instruments and documents, and do or cause to be done all such
other acts as may be, in the reasonable opinion of the Administrative Agent,
necessary or advisable to register such Restricted Securities Collateral, or
that portion thereof to be sold, under the provisions of the Securities Act,
(B) use its commercially reasonable efforts to cause the registration statement
relating thereto to become effective and to remain effective until the earlier
of the date that all securities registered thereunder have been sold and the
date that is one year from the date of the first public offering of such
Restricted Securities Collateral, or that portion thereof to be sold, and
(C) make all amendments thereto and/or to the related prospectus which, in the
opinion of the Administrative Agent, are necessary or advisable, all in
conformity with the requirements of the Securities Act and

 

12



--------------------------------------------------------------------------------

the rules and regulations of the Securities and Exchange Commission applicable
thereto. In connection with the foregoing, the Grantor agrees to cause each
applicable Issuer (and the officers and directors thereof) to comply with the
provisions of the securities or “Blue Sky” laws of any and all jurisdictions
which the Administrative Agent shall designate and, if applicable, to make
available to its security holders, as soon as practicable, an earnings statement
(which need not be audited) which will satisfy the provisions of the Securities
Act.

(ii) The Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Restricted Securities Collateral valid and
binding and in compliance with any and all other applicable Laws. The Grantor
further agrees that a breach of any of the covenants contained in this Section 7
will cause irreparable injury to the Administrative Agent and the other Secured
Parties, that the Administrative Agent and the other Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 7 shall be specifically
enforceable against the Grantor, and, to the extent permitted by Law, the
Grantor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants except for a defense that no Event of
Default has occurred under the Credit Agreement.

8. Rights of the Administrative Agent.

(a) Power of Attorney. In addition to other powers of attorney contained herein,
the Grantor hereby designates and appoints the Administrative Agent, on behalf
of the Secured Parties, and each of its designees or agents, as attorney-in-fact
of the Grantor, irrevocably and with power of substitution, with authority to
take any or all of the following actions upon the occurrence and during the
continuance of an Event of Default:

(i) to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Administrative Agent may reasonably determine;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;

(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may deem
reasonably appropriate;

(iv) to receive, open and dispose of mail addressed to the Grantor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral of the Grantor on behalf of
and in the name of the Grantor, or securing, or relating to such Collateral;

(v) to sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services which have given rise thereto, as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes;

(vi) to adjust and settle claims under any insurance policy relating thereto;

(vii) to execute and deliver all assignments, conveyances, statements, financing
statements, continuation financing statements, security agreements, affidavits,
notices and other agreements, instruments and documents that the Administrative
Agent may determine necessary in order to perfect and maintain the security
interests and liens granted in this Agreement and in order to fully consummate
all of the transactions contemplated herein;

 

13



--------------------------------------------------------------------------------

(viii) to institute any foreclosure proceedings that the Administrative Agent
may deem appropriate;

(ix) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;

(x) to exchange any of the Pledged Equity or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
Issuer thereof and, in connection therewith, deposit any of the Pledged Equity
with any committee, depository, transfer agent, registrar or other designated
agency upon such terms as the Administrative Agent may reasonably deem
appropriate;

(xi) to vote for a shareholder resolution, or to sign an instrument in writing,
sanctioning the transfer of any or all of the Pledged Equity into the name of
the Administrative Agent or one or more of the Secured Parties or into the name
of any transferee to whom the Pledged Equity or any part thereof may be sold
pursuant to Section 7 hereof;

(xii) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral;

(xiii) to direct any parties liable for any payment in connection with any of
the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct; and

(xiv) to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral;

(xv) do and perform all such other acts and things as the Administrative Agent
may reasonably deem to be necessary, proper or convenient in connection with the
Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable until the Facility Termination Date. The Administrative Agent shall
be under no duty to exercise or withhold the exercise of any of the rights,
powers, privileges and options expressly or implicitly granted to the
Administrative Agent in this Agreement, and shall not be liable for any failure
to do so or any delay in doing so. The Administrative Agent shall not be liable
for any act or omission or for any error of judgment or any mistake of fact or
law in its individual capacity or its capacity as attorney-in-fact except acts
or omissions resulting from its gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction. This power of attorney is conferred on the Administrative Agent
solely to protect, preserve and realize upon its security interest in the
Collateral and shall not impose any duty upon the Administrative Agent or any
other Secured Party to exercise any such powers.

(b) Assignment by the Administrative Agent. The Administrative Agent may from
time to time assign the Secured Obligations to a successor Administrative Agent
appointed in accordance with the Credit Agreement, and such successor shall be
entitled to all of the rights and remedies of the Administrative Agent under
this Agreement in relation thereto.

(c) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that the Grantor shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Grantor. The Administrative Agent shall be deemed to have
exercised reasonable

 

14



--------------------------------------------------------------------------------

care in the custody and preservation of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that which the
Administrative Agent accords its own property, which shall be no less than the
treatment employed by a reasonable and prudent agent in the industry, it being
understood that the Administrative Agent shall not have responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any of the Collateral. In the event of a public or private sale of Collateral
pursuant to Section 7 hereof, the Administrative Agent shall have no
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Collateral, whether or not the Administrative Agent has or is deemed to have
knowledge of such matters, or (ii) taking any steps to clean, repair or
otherwise prepare the Collateral for sale.

(d) Liability with Respect to Accounts. Anything herein to the contrary
notwithstanding, the Grantor shall remain liable under each of the Accounts to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise to each such Account. Neither the Administrative Agent nor any
Secured Party shall have any obligation or liability under any Account (or any
agreement giving rise thereto) by reason of or arising out of this Agreement or
the receipt by the Administrative Agent or any Secured Party of any payment
relating to such Account pursuant hereto, nor shall the Administrative Agent or
any Secured Party be obligated in any manner to perform any of the obligations
of the Grantor under or pursuant to any Account (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

(e) Releases of Collateral.

(i) If any Collateral shall be sold, transferred or otherwise disposed of by the
Grantor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of the Grantor, shall
promptly execute and deliver to the Grantor all releases and other documents,
and take such other action, reasonably necessary for the release of the Liens
created hereby or by any other Collateral Document on such Collateral.

(ii) The Administrative Agent may release any of the Pledged Equity from this
Agreement or may substitute any of the Pledged Equity for other Pledged Equity
without altering, varying or diminishing in any way the force, effect, lien,
pledge or security interest of this Agreement as to any Pledged Equity not
expressly released or substituted, and this Agreement shall continue as a first
priority lien on all Pledged Equity not expressly released or substituted.

 

9. Application of Proceeds.

After the exercise of remedies provided for in Section 8.02 of the Credit
Agreement (or after the Loans have automatically become immediately due and
payable) any payments in respect of the Secured Obligations and any proceeds of
the Collateral, when received by the Administrative Agent or any Secured Party
in cash or Cash Equivalents will be applied in reduction of the Secured
Obligations in the order set forth in the Credit Agreement.

 

10. Continuing Agreement.

(a) This Agreement shall remain in full force and effect until the Facility
Termination Date, at which time this Agreement shall be automatically terminated
(other than obligations under this Agreement which expressly survive such
termination) and the Administrative Agent shall, upon the request and at the
expense of the Grantor, forthwith release all of its liens and security
interests hereunder and shall execute and deliver all UCC termination statements
and/or other documents reasonably requested by the Grantor evidencing such
termination.

 

15



--------------------------------------------------------------------------------

(b) This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Secured Party as a preference,
fraudulent conveyance or otherwise under any Debtor Relief Law, all as though
such payment had not been made; provided that in the event payment of all or any
part of the Secured Obligations is rescinded or must be restored or returned,
all reasonable and documented costs and expenses (including without limitation
any reasonable and documented legal fees and disbursements) incurred by the
Administrative Agent or any Secured Party in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Secured
Obligations.

 

11. Amendments; Waivers; Modifications, etc.

This Agreement and the provisions hereof may not be amended, waived, modified,
changed, discharged or terminated except as set forth in Section 11.01 of the
Credit Agreement.

 

12. Successors in Interest.

This Agreement shall be binding upon the Grantor, its successors and assigns and
shall inure, together with the rights and remedies of the Administrative Agent
and the Secured Parties hereunder, to the benefit of the Administrative Agent
and the Secured Parties and their successors and permitted assigns.

 

13. Notices.

All notices required or permitted to be given under this Agreement shall be in
conformance with Section 11.02 of the Credit Agreement.

 

14. Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. This Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement or any other Loan Document, or any certificate
delivered thereunder, by fax transmission or e-mail transmission (e.g. “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Agreement or such other Loan Document or certificate. Without limiting the
foregoing, to the extent a manually executed counterpart is not specifically
required to be delivered under the terms of any Loan Document, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.

 

15. Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL.

The terms of Sections 11.14 and 11.15 of the Credit Agreement with respect to
governing law, submission to jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

 

16



--------------------------------------------------------------------------------

16. Severability.

If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section,
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, then such provisions shall
be deemed to be in effect only to the extent not so limited.

 

17. Other Security.

To the extent that any of the Secured Obligations are now or hereafter secured
by property other than the Collateral (including, without limitation, real
property and securities owned by the Grantor), or by a guarantee, endorsement or
property of any other Person, then the Administrative Agent shall have the right
to proceed against such other property, guarantee or endorsement upon the
occurrence and during the continuance of any Event of Default, and the
Administrative Agent shall have the right, in its sole discretion, to determine
which rights, security, liens, security interests or remedies the Administrative
Agent shall at any time pursue, relinquish, subordinate, modify or take with
respect thereto, without in any way modifying or affecting any of them or the
Secured Obligations or any of the rights of the Administrative Agent or the
Secured Parties under this Agreement, under any other of the Loan Documents or
under any other document relating to the Secured Obligations.

 

18. Consent of Issuers of Pledged Equity.

Each Issuer hereby acknowledges, consents and agrees to the grant of the
security interest in the Pledged Equity issued by such Issuer by the Grantor
pursuant to this Agreement, together with all rights accompanying such security
interest as provided by this Agreement and applicable Law, notwithstanding any
anti-assignment provisions in any operating agreement, limited partnership
agreement, articles and memorandum of association or incorporation or similar
organizational or governance documents of such Issuer.

 

19. Marshaling.

The Administrative Agent shall not be required to marshal any present or future
collateral security (including but not limited to the Collateral) for, or other
assurances of payment of, the Secured Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising. To the extent that
it lawfully may, the Grantor hereby agrees that it will not invoke any law
relating to the marshaling of collateral which might cause delay in or impede
the enforcement of the Administrative Agent’s rights and remedies under this
Agreement or under any other instrument creating or evidencing any of the
Secured Obligations or under which any of the Secured Obligations is outstanding
or by which any of the Secured Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, the Grantor hereby
irrevocably waives the benefits of all such laws.

 

17



--------------------------------------------------------------------------------

20. Injunctive Relief.

(a) The Grantor recognizes that, in the event the Grantor fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement
or any other Loan Document, any remedy of law may prove to be inadequate relief
to the Administrative Agent and the other Secured Parties. Therefore, the
Grantor agrees that the Administrative Agent and the other Secured Parties, at
the option of the Administrative Agent and the other Secured Parties, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving actual damages.

(b) The Administrative Agent, the other Secured Parties and the Grantor hereby
agree that no such Person shall have a remedy of punitive or exemplary damages
against any other party to a Loan Document and each such Person hereby waives
any right or claim to punitive or exemplary damages that they may now have or
may arise in the future in connection with any dispute under this Agreement or
any other Loan Document, whether such dispute is resolved through arbitration or
judicially.

 

21. Secured Parties.

Each Secured Party that is not a party to the Credit Agreement who obtains the
benefit of this Agreement shall be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of the Credit
Agreement, and with respect to the actions and omissions of the Administrative
Agent hereunder or otherwise relating hereto that do or may affect such Secured
Party, the Administrative Agent and each of its Affiliates shall be entitled to
all of the rights, benefits and immunities conferred under Article IX of the
Credit Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

GRANTOR:   FABRINET,   an exempted company incorporated with limited liability
in the Cayman Islands   By:  

/s/ David T. Mitchell

  Name:   David T. Mitchell   Title:   Chief Executive Officer Accepted and
agreed solely with respect to Section 18     ISSUERS:   FABRINET CO., LTD.,   a
limited liability company incorporated under the laws of Thailand   By:  

/s/ Toh Seng Ng

  Name:   Toh Seng Ng   Title:   Director  

FABRINET CHINA HOLDINGS

a limited liability company incorporated under the laws of Mauritius

  By:  

/s/ Toh Seng Ng

  Name:   Toh Seng Ng   Title:   Director  

FABRINET USA, INC.,

a California corporation

  By:  

/s/ Toh Seng Ng

  Name:   Toh Seng Ng   Title:   President  

FBN NEW JERSEY MANUFACTURING, INC.,

a Delaware corporation

  By:  

/s/ Toh Seng Ng

  Name:   Toh Seng Ng   Title:   President

SIGNATURE PAGE TO SECURITY AND PLEDGE AGREEMENT



--------------------------------------------------------------------------------

FABRINET PTE. LTD.,

a limited liability company incorporated under the laws of Singapore

By:  

/s/ Toh Seng Ng

Name:   Toh Seng Ng Title:   Director

SIGNATURE PAGE TO SECURITY AND PLEDGE AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A.   By:  

/s/ Ronaldo Naval

  Name:   Ronaldo Naval   Title:   Vice President

SIGNATURE PAGE TO SECURITY AND PLEDGE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

IRREVOCABLE STOCK POWER

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to
                    the following Equity Interests of [            ], a
[            ]:

 

No. of Shares   Certificate No.

and irrevocably appoints                     its agent and attorney-in-fact to
transfer all or any part of such Equity Interests and to take all necessary and
appropriate action to effect any such transfer. The agent and attorney-in-fact
may substitute and appoint one or more persons to act for him.

 

FABRINET By:  

 

Name:  

 

Title:  

 